Title: To George Washington from Nathanael Greene, 31 May 1782
From: Greene, Nathanael
To: Washington, George


                        Sir

                            Head Quarters on Ashly River May 31st 1782
                        
                        I had the honor of informing your Excellency in a letter of the 19th instant that a dangerous spirit of
                            discontent had been discovered in the Army, and of the measures I took to suppress it. I am happy to inform you that this
                            spirit seems intirely to have subsided, as the persons who fomented it are removed at a distance from the troops: and, as
                            we have now a prospect of some cloathing and more comfortable supplies I hope it will no more appear.
                        Your Excellency has been informed of the late important and interesting changes in the face of Affairs. The
                            arrival of Sir Guy Carlton, and the change of ministers and measures will open a new field of hopes for this Country. How
                            far we may be benefited by it, a little time will determine, but it will inevitably be attended with one bad consequence,
                            as it will relax our preparations for a continuation of the War which, to me, appears extreemly probable. General Leslie
                            has made overtures and a proposition for a suspension of hostilities; I do myself the honor to inclose You copies of his
                            letter and my Answer on the subject, from which you will see the ground on which it stands. I wait most anxiously for
                            advices from Congress or your Excellency, by which my conduct in the business must be ultimately directed. I suppose this
                            measure has been adopted by Sir Guy Carlton and proposed to your Excellency, but as I am entirely at a loss to know on
                            what conditions, and what purposes it is to answer, I can form no conclusive opinion on its propriety.
                        I am sanguine that the operations against Jamaica will go on, notwithstanding the late misfortune, which
                            seems to be rather a splendid than useful victory to the enemy: And as Count de Guichen, who has arrived with a
                            considerable Squadron, and taken the command of the combined fleets in the West Indies, is still much superior to the
                            british, we have good reason to hope the enterprize may succeed.
                        Inclosed I transmit your Excellency the Report of Brigadier General Wayne of a considerable skirmish in
                            Georgia, wherein Lieut. Colo. Brown with four or five hundred men were defeated.
                        The plan was judicious and executed in a manner that does great honor both to the General and the troops. It
                            will have very happy consequences in impressing the indians with an idea of our superior power, and in the destruction of
                            their Cavalry.
                        The enemy continue their Camp, entrenched at the Quarter house, in a strong position. Their patroles of
                            horse, and ours frequently go over the same ground. Captain Armstrong of the Legion, and Captain Gill of the fourth Regt
                            with about forty dragoons of Lieut. Colonel Laurens’s command fell in with a troop of their horse two days ago and took an
                            officer Eight men and ten horses, without suffering any other injury than two men wounded. With the highest esteem and
                            regard I have the honor to Your Excellency’s most Obedient Humble Servant
                        
                            Nath. Greene

                        
                    